Order entered April 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00395-CV

                               IN RE LESTER TRICHE, Relator

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. MA-09-15662

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

respondent and real party in interest file any responses to the petition by April 15, 2013.


                                                       /s/    MICHAEL J. O'NEILL
                                                              JUSTICE